Order entered November 5, 2012




                                              In The
                                    Court of gppeato
                           fifth 3Biotritt of Texao at 11Batfao
                                      No. 05-12-01478-CV

                             IN RE CAROL SOLOMON, Relator

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 76,070

                                            ORDER
                          Before Justices Bridges, O'Neill, and Murphy

       Based on the Court's opinion of this date, we DENY relator's petition for writ of

mandamus and motion for emergency relief. We ORDER that real parties in interest Pete Yoho

and the State of Texas recover their costs of this original proceeding from relator Carol Solomon.




                                                       DAVID L. BRIDGES
                                                       JUSTICE